Citation Nr: 0818850	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  04-03 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating greater than 10 percent 
for residuals of a left anterior tibial muscle hernia.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to June 
1946 and from November 1950 to November 1956.

This issue comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating determination 
from the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO).  In December 2003, the 
veteran's claims file was transferred to the Winston-Salem, 
North Carolina, VA Regional Office.

In December 2003, the veteran requested a hearing before the 
Board sitting at the RO, but he withdrew his request in 
writing in March 2005. 

In August 2006, the Board denied an increased rating greater 
than 10 percent for the left leg muscle disability.  The 
veteran filed a timely appeal with the U.S. Court of Appeals 
for Veterans Claims (Court).  In February 2008, the Court 
remanded the claim for the Board to provide additional 
reasons and bases addressing the veteran's symptoms of 
weakness, pain, numbness, and an inability to support weight 
on the leg, and for consideration of additional rating for 
neurological deficits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

Service medical records showed that the veteran injured the 
left anterior tibial muscle in a crushing accident in 1951.  
Although there is no record of immediate examination and 
treatment, an examiner six months later noted that the injury 
had been reduced by use of an elastic bandage.  He noted no 
fractures, but the veteran continued to experience discomfort 
and a bulging muscle mass.  Surgeons performed a fasciotomy 
in January 1954.  After 21 days, the veteran returned to 
duty, and a military examiner noted no abnormality on a 
December 1956 discharge physical examination.  In October 
1980, a VA examiner noted a prominent muscle herniation 
through the fascia but normal mobility and no gait 
impairment. An X-ray showed slight tissue swelling but was 
otherwise normal.  No neurological deficits were noted. 

In March 2002, a VA examiner noted a review of the claims 
file and the veteran's reports of generalized pain in his 
left leg.  The veteran reported that he had undergone a total 
left knee replacement.  The examiner noted the veteran's 
reports that two toes and a portion of the plantar surface of 
the left foot were cool and numb.  The examiner noted that X-
rays indicated pes planus but no other abnormalities.  The 
examiner stated that ankle range of motion was normal but 
recorded left ankle dorsiflexion as 10 degrees and plantar 
flexion as 5 degrees.  The normal range of motion of the 
ankle is 20 and 45 degrees respectively.  38 C.F.R. § 4.71, 
Plate II (2007).   Therefore, there was some limitation of 
motion.   

In a September 2002 notice of disagreement, the veteran 
stated that he experienced steady pain on use of his left leg 
and that the leg did not support his weight on climbing and 
descending stairs.  He also stated that the examiner in May 
2002 did not measure range of motion and only evaluated an X-
ray.  In October 2002, a VA primary care physician noted the 
veteran's reports of numbness in his left toes and calf 
muscle with pain that became more severe after extended 
walking.  On referral the same month, a VA neurologist noted 
the veteran's reports of severe pain and numbness of the left 
foot.  However, on examination, the neurologist noted only 
slight loss of motor strength of the anterior tibial muscle 
and some decreased touch and pain sensation of the left foot.  
He stated that electromyograph and nerve conduction studies 
were not necessary because the results would not change 
clinical management.  In December 2002, a VA primary care 
examiner noted that the veteran reported continued left leg 
swelling and calf pain.  An arterial circulation study was 
normal.  

The veteran indicated in his September 2002 notice of 
disagreement that his left leg pain had become more severe 
and that it would not support his weight.  However, he also 
revealed that he had undergone a total left knee replacement.  
He referred to pain and instability of his entire left leg 
and numbness of his feet and the herniated calf muscle.  It 
is not clear from the medical examinations of record whether 
any loss of sensation in the left foot is symptomatic of a 
peripheral nerve disorder and if so whether such disorder is 
related to the service-connected tibial muscle injury.  The 
Board also observes that 38 C.F.R. § 4.55(a) states that a 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  Medical 
development is necessary to address any associated peripheral 
nerve paralysis.  Furthermore, it is not clear whether the 
veteran's symptoms of general left leg pain and instability 
are related to the muscle injury or to nonservice-connected 
knee or foot disabilities.  Therefore, an additional 
examination to determine the source of pain, instability, and 
loss of function are necessary to decide the claim. 

Finally, the Board observes that the notice requirement under 
38 U.S.C.A. § 5103(a) has not been satisfied.  See Vazquez-
Flores v. Peake, 22 Vet. App 37 (2008).   

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a letter 
that:
*	informs him about the information and 
evidence not of record that is 
necessary to substantiate his claim; 
*	informs him about the information and 
evidence that VA will seek to 
provide; 
*	informs him about the information and 
evidence he is expected to provide; 
*	requests him to provide any evidence 
in his possession that pertains to 
his claim.  
*	advises him of the criteria for 
establishing a disability rating and 
effective date of award; 
*	notifies him that, to substantiate 
his claim, he must provide, or ask 
the Secretary to obtain, medical or 
lay evidence demonstrating a 
worsening or increase in severity of 
his service-connected residuals of a 
left anterior tibial muscle hernia 
and the effect that worsening has on 
his employment and daily life;  
*	provides him with the appropriate 
Diagnostic Codes for rating muscle 
and neurological disabilities; and 
*	notifies him that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Codes, which 
typically provide for a range in 
severity of a particular disability 
from noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life.

3.  Schedule the veteran for appropriate 
orthopedic and neurological examinations 
to determine the current severity of the 
veteran's residuals of a left anterior 
tibial muscle hernia, including the 
associated fasciotomy.  Request that the 
physician(s) review the claims file and 
note review of the claims file in the 
examination report.  

The physician should undertake the 
following:

a.  Obtain a complete history from the 
veteran concerning all complaints 
involving the left leg.  Thereafter, 
identify which complaints are related to 
the service connected residuals of a left 
anterior tibial muscle hernia, including 
the associated faciotomy.  In this 
regard, all indicated tests or studies 
should be provided.  The examiner should 
also state the severity of each related 
symptom/complaint.

b.  State whether the veteran's symptoms 
of general leg pain, leg instability, and 
numbness of the feet are consequences of 
the tibial muscle injury and corrective 
surgery.  Give a complete rationale for 
each symptom which is found to be related 
to the service-connected condition and 
state the level of impairment, to include 
how it affects his daily life. 

c.  State whether the residuals of a left 
anterior muscle hernia, including the 
corrective surgery results in any of the 
following:

1.  A current loss of deep fascia or 
muscle substance, or normal firm 
resistance of muscles compared to 
the sound side.

2. Impairment of strength and/or 
endurance compared with sound side 
and if so, the degree of such 
impairment should be discussed.

3.  Loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination, and 
uncertainty of movement.  

4.  Limited range of motion of any 
joints of the left leg and if so, 
identify such joint and state 
whether there is any additional loss 
of function due to pain or 
fatigability.  

d.  State whether the service-connected 
residuals of the left anterior tibial 
muscle hernia results in any peripheral 
nerve paralysis and if so, the examiner 
should (i) identify the body part and 
function affected, (ii) state whether the 
nerve paralysis affect different function 
than the function associated with the 
left anterior tibial muscle, and if so, 
(iii) discussed the severity of the 
paralysis and state whether it is 
complete or incomplete and.  All 
indicated tests should be performed.

4.  Readjudicate the claim for an 
increase rating for the service-connected 
residuals of a hernia of the left 
anterior tibial muscle.  If the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



